Citation Nr: 0903476	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-14 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain, currently diagnosed as degenerative disc 
disease of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION


The veteran had active military service from January 1968 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The matter of the veteran's claim for an increased rating for 
his bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, his 
lumbosacral strain, now diagnosed as degenerative disc 
disease, is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion.

2.  The veteran's lumbosacral strain, now diagnosed as 
degenerative disc disease, is not manifested by a severe 
limitation of lumbar motion, a severe intervertebral disc 
syndrome, by forward flexion to 30 degrees or less, by 
favorable ankylosis of the entire thoracolumbar spine, or by 
incapacitating episodes having a total duration of at least 
four weeks.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
schedular criteria for a 20 percent rating for a lumbar 
strain, now diagnosed as degenerative disc disease, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5237-5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002 & 
Supp 2008) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  While VA failed to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question, VA notified the veteran in September 2003 and 
March and October 2004 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claim, and notice of what part VA will 
attempt to obtain.  He was provided of notice of the specific 
rating criteria for spine disabilities in April 2005 and how 
effective dates are determined in March 2006 correspondence.  
The claim was readjudicated in an August 2007 supplemental 
statement of the case.  Thus, any timing error was cured and 
rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate his 
claim and, as warranted by law, affording VA examinations.  
The veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 



II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, pertinent VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the veteran's claim that the 
severity of his service-connected lumbosacral strain warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Each service-connected disability is rated 
on the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2008).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (2008); 38 C.F.R. §§ 
4.2, 4.6. 

The veteran maintains that his service-connected back 
disability warrants a rating in excess of the currently 
assigned 10 percent evaluation.  In his November 2004 signed 
statement, and April 2005 substantive appeal, he said he had 
a herniated disk that caused constant, sharp back pain, and 
lower back muscle spasms.  These reportedly affect his 
ability to sleep and cause daytime fatigue.  He said taking 
prescribed medication affected his ability to earn a living 
and he tried to manage without taking it.  In an August 2007 
substantive appeal, he reiterated that his back disability 
caused him a great deal of fatigue and pain and that he 
struggled to maintain his daily lifestyle due to the severity 
of his disability.

Historically, the record reflects that, in a March 1971 
rating decision, the RO granted service connection for a 
lumbosacral strain, evaluated as 10 percent disabling under 
Diagnostic Code 5295. 

On August 21, 2003, the RO received the veteran's current 
claim for an increased rating for his service-connected back 
disability.

When examined by VA in October 2003, the veteran complained 
of pain, weakness, stiffness, fatigability, and lack of 
endurance that he treated with over the counter medication.  
Objectively, the veteran's back motion stopped when pain 
began.  There was slight objective evidence of painful 
motion, spasm, weakness, and tenderness.  He was able to get 
out of a chair well, did not have a limp, and did not use an 
appliance.  Range of motion of the lumbar spine was flexion 
to the right to 14 degrees and flexion to the left was to 15 
degrees (normal is 50 degrees); forward flexion was to 94 
degrees (normal is 90 degrees); and backward extension was to 
26 degrees (normal is to 30 degrees).  Neurological 
examination findings were essentially normal.  The diagnosis 
was degenerative joint disease of the lumbosacral spine with 
loss of function due to pain, confirmed by x-ray.

The VA outpatient records document the veteran's complaints 
of chronic back pain although, in September 2006, he 
described the pain as livable.  The appellant also has 
diabetes.

When examined by VA in May 2007, the veteran complained of 
decreased low back motion, pain and stiffness, but denied 
having spasms.  He reported flare-ups of back pain about 
twice a week that lasted two hours each.  The pain reportedly 
radiated to his right thigh.  The veteran believed that 
during flare-ups he experienced an additional 50 percent loss 
of motion or functional impairment.  Objectively, there was 
no evidence of spasm, guarding, tenderness, atrophy, or 
weakness.  The veteran's posture and gait were normal.  
Muscle tone was normal, and sensory and motor examination 
findings were essentially normal.  There was no ankylosis.  
Range of lumbar motion was flexion from 0 to 90 degrees.  
Extension, lateral flexion, and rotation were to 30 degrees 
in each plane.  Results of x-rays taken at the time showed 
degenerative disc disease at L4-L5, and L5-S1 that progressed 
since the previous study (apparently in October 2003).  The 
diagnosis was degenerative disc disease of L4-L5 and L5-S1 
that, the VA examiner opined, was at least as likely as not 
caused by or the result of the veteran's lumbosacral strain 
in service.     

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating disabilities of the spine were 
amended.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (now 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008)).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
amendment and subsequent correction were made effective from 
September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations, effective from 
September 26, 2003, in making its rating decision dated in 
June 2004 and under the new regulations in the April 2005 
statement of the case.  In August 2007, the RO issued a 
supplemental statement of the case that evaluated the 
veteran's claim using the new and old regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action.  Accordingly, there is no prejudice to the veteran in 
our proceeding under Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

The RO has evaluated the veteran's service-connected lumbar 
strain under the diagnostic code that rates impairment 
resulting from lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) as in effect prior to September 
26, 2003; 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008), 
effective September 26, 2003.

Reading the objective medical evidence of record in the light 
most favorable to the veteran, the Board is of the opinion 
that the evidence is at least in equipoise as to whether a 20 
percent rating is warranted for his back disability under the 
rating criteria effective prior to September 26, 2003.

Prior to September 26, 2003, a 10 percent evaluation was 
warranted for lumbosacral strain if it was manifested by 
characteristic pain on motion.  A 20 percent evaluation was 
assigned when lumbosacral strain was manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  A 40 percent evaluation 
was assigned for lumbosacral strain when it was manifested by 
severe symptomatology that included listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.

Here, the October 2003 VA examiner reported findings of 
slight objective evidence of painful motion, spasm, weakness, 
and tenderness.  Given that the 2003 examination findings of 
spasm and some loss of lateral motion (on right and left 
lateral flexion), the evidence is in equipoise.  Hence a 20 
percent evaluation is assigned effective the date of the 
October 2003 examination under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

However, there is no objective evidence of severe 
symptomatology such as to warrant a 40 percent rating under 
Diagnostic Code 5295 at any time during the appellate term.  
Under the old regulations, limitation of lumbar motion 
warranted a 40 percent rating where there was severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the new Rating Schedule a lumbosacral strain is 
evaluated under Diagnostic Code 5237.  That provides a 40 
percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.

Normal range of thoracolumbar motion encompasses flexion to 
90 degrees, and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees. 38 C.F.R. § 4.71a, Plate V 
(2008).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
Id., Note (1).  However, there is no competent evidence 
showing that the veteran objectively manifested neurologic 
symptoms as a consequence of his lumbar disorder.  Further, 
there is no competent medical evidence to reflect that the 
disorder at any time was manifested by favorable ankylosis, 
or a limitation of forward flexion to 30 degrees or less.

Under the revised regulations an intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

In this case, there is no objective evidence that the veteran 
had any incapacitating episodes due to his lumbar strain.  
This is so despite his report to the May 2007 VA examiner 
that he experienced approximately 4 hours of incapacitation a 
week - apparently due to his back disability.  Simply put, a 
physician has not prescribed bed rest for this disorder.  In 
fact, as noted, in a September 2006 VA outpatient record, the 
veteran described his back pain as "livable".  Thus, an 
increased rating under Diagnostic Code 5243 (for 
intervertebral disc syndrome) is not appropriate.  Further, 
as noted, the veteran has not been found to have neurological 
impairment associated with his low back disability.  During 
the May 2007 VA examination, there was no abnormal lower 
extremity sensation, and reflexes were normal bilaterally 
notwithstanding the veteran's complaint of radiating pain to 
the right thigh.  There is no showing that the veteran 
objectively manifested neurological symtoms as a consequence 
of his service-connected back disability.  

X-rays of the veteran's spine taken in 2007 reflect 
degenerative disc disease at L4, L5, and L5, S1, that 
progressed since the previous study (in October 2003) and 
that the VA examiner opined was at least as likely as not 
caused by his lumbosacral strain in service.  Nevertheless, a 
higher rating would still not be warranted under the current 
rating criteria.  This is so because lumbosacral degenerative 
joint and disc disease, without objective evidence of 
incapacitating episodes with physician prescribed bed rest, 
is evaluated under the same general rating formula described 
above. 

The collective medical evidence of record further indicates 
that the veteran did not use a back brace, walker or cane and 
he ambulated without assistance. 

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected back disability are contemplated in the assigned 20 
percent rating.  While the May 2007 VA examiner said that the 
veteran reported an additional 50 percent limitation of 
motion during flare-ups, there is no indication that pain, 
due to disability of the lumbar spine, caused functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned herein.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A 
separate evaluation for pain is not for assignment.  
Spurgeon.

As such, resolving the benefit of the doubt in the veteran's 
favor, the Board concludes that a 20 percent rating, but no 
more, is warranted for his lumbosacral strain, now diagnosed 
as degenerative disc disease.   38 C.F.R. § 4.71a, Diagnostic 
Code 5295

There is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA officials 
for consideration of an extra schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008).  The record does not reflect 
that the veteran was hospitalized for his service-connected 
lumbosacral strain.  In addition, although records indicate 
that the veteran reported that he was unable to work at times 
due to his back disability, there is no objective evidence 
revealing that his condition caused a marked interference 
with employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  In fact, in May 2007, the veteran told a VA 
examiner he lost no time from work due to his back 
disability.

Consequently, while the veteran's lumbar disability may cause 
some impairment in his daily activities, there is nothing in 
the record to distinguish his case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Thus, the 20 percent 
schedular rating assigned adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected lumbosacral 
disorder.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

A 20 percent rating for a lumbosacral strain, currently 
diagnosed as degenerative disc disease, is granted subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

The veteran seeks a rating in excess of 10 percent for his 
service-connected bilateral hearing loss.  Records indicate 
that he works as a mortgage broker and, in a November 2004 
signed statement, said that his right ear deafness affected 
his ability to interact with others and he was unable to use 
his hearing aid on the telephone that he used throughout the 
day.  In his August 2007 substantive appeal, the veteran 
indicated that his hearing was "extremely important" in his 
business because his business decisions were "based on [his] 
ability to hear and interpret crucial discussions".  It 
appears that the veteran is describing the functional effect 
of his bilateral hearing loss on his ability to work.

While the veteran underwent VA audiology examinations in 
October 2003 and May 2007, when a profound right ear hearing 
loss and moderate left ear hearing loss were reported, 
neither examiner addressed the functional effects caused by 
the veteran's service-connected bilateral hearing loss.  The 
Court has held that "in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  As that had not been accomplished, further 
development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), in connection with his claim of 
entitlement to an increased rating for 
bilateral hearing loss.

2.  The veteran should be afforded an 
audiology examination to determine the 
current severity and all manifestations of 
his bilateral hearing loss and the 
functional effects caused by that loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examination report must fully describe the 
functional impairment and effects caused 
by the hearing disability.  Any opinion 
offered must be supported by a clear 
rationale.  A discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
claims file, must be made available to the 
examiner for review.

3.  The veteran should be advised in 
writing that it is his responsibility to 
report for any VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


